633 P.2d 1 (1981)
53 Or.App. 671
STATE of Oregon, ex rel. Motor Vehicles Division of the Department of Transportation, Respondent,
v.
Chris Lee BLACKER, Appellant.
No. 80-305; CA 19726.
Court of Appeals of Oregon.
Argued and Submitted August 12, 1981.
Decided August 24, 1981.
Floyd C. Vaughan, Baker, argued the cause for appellant. With him on the briefs was Silven & Schmeits, Baker.
William F. Nessly, Jr., Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Dave Frohnmayer, Atty. Gen., and William F. Gary, Sol. Gen., Salem.
Before GILLETTE, P.J., and RICHARDSON and ROBERTS, JJ.
PER CURIAM.
Reversed. State v. Wells, 27 Or. App. 537, 556 P.2d 727 (1976).